United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 11-7126                                                September Term, 2012
                                                                      1:08-cv-00808-ESH
                                                     Filed On: August 7, 2013
Leola Smith,

               Appellant

Dion Franklin,

               Appellee

      v.

Cathy L. Lanier, Chief, Metropolitan Police
Department - in her personal and official
capacities, et al.,

               Appellees

      BEFORE:        Rogers and Tatel, Circuit Judges; Sentelle, Senior Circuit Judge

                                        ORDER

      Upon consideration of the order to show cause filed July 12, 2013, appellee’s
response thereto, appellant’s motion for leave to file response out of time, and the
lodged response, it is

        ORDERED that the motion for leave to file be granted. The Clerk is directed to
file the lodged document. It is

      FURTHER ORDERED that the order to show cause be discharged. It is

      FURTHER ORDERED that the sealed opinion filed July 12, 2013, be unsealed.
The Clerk is directed to unseal the opinion and issue it publicly.

                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Jennifer M. Clark
                                                         Deputy Clerk